Exhibit 10.1
AMENDED AND RESTATED
DIVIDEND REINVESTMENT PLAN
OF
FIFTH STREET FINANCE CORP.
          Fifth Street Finance Corp., a Delaware corporation (the
“Corporation”), hereby adopts the following amended and restated dividend
reinvestment plan (the “Plan”) with respect to net investment income dividends
and capital gains distributions declared by its Board of Directors on shares of
its Common Stock:
          1. Unless a stockholder specifically elects to receive cash as set
forth below, all net investment income dividends and all capital gains
distributions hereafter declared by the Board of Directors shall be payable in
shares of the Common Stock of the Corporation, and no action shall be required
on such stockholder’s part to receive a distribution in stock.
          2. Such net investment income dividends and capital gains
distributions shall be payable on such date or dates as may be fixed from time
to time by the Board of Directors to stockholders of record at the close of
business on the record date(s) established by the Board of Directors for the net
investment income dividend and/or capital gains distribution involved.
          3. The Corporation shall use only newly-issued shares of its Common
Stock to implement the Plan if its shares are trading at or above net asset
value. Under such circumstances, the number of shares to be issued to a
stockholder shall be determined by dividing the total dollar amount of the
distribution payable to such stockholder by the greater of (i) net asset value
per share, and (ii) 95% of the market price per share of the Corporation’s
Common Stock at the close of regular trading on the New York Stock Exchange on
the payment date fixed by the Corporation’s Board of Directors for such
distribution. Market price per share on that date shall be the closing price for
such shares on the New York Stock Exchange or, if no sale is reported for such
day, at the average of their electronically-reported bid and asked prices.
          4. If the Corporation declares a distribution to stockholders, the
Plan Administrator, as defined below, may be instructed not to credit accounts
with newly-issued shares and instead to buy shares in the market (in which case
there would be no discount available to Plan participants) if (1) the price at
which newly-issued shares are to be credited does not exceed 110% of the last
determined net asset value of the shares; or (2) the Corporation has advised the
Plan Administrator that since such net asset value was last determined, the
Corporation has become aware of events that indicate the possibility of a
material change in per share net asset value as a result of which the net asset
value of

 



--------------------------------------------------------------------------------



 



the shares on the payment date might be higher than the price at which the Plan
Administrator would credit newly-issued shares to stockholders. Shares purchased
in open market transactions by the Plan Administrator shall be allocated to each
Participant (as defined below) based upon the average purchase price, excluding
any brokerage charges or other charges, of all shares of Common Stock purchased
with respect to the applicable distribution.
          5. A stockholder may elect to receive his or its net investment income
dividends and capital gains distributions in cash. To exercise this option, such
stockholder shall notify American Stock Transfer and Trust Company, the plan
administrator and the Corporation’s transfer agent and registrar (referred to as
the “Plan Administrator”), in writing so that such notice is received by the
Plan Administrator no later than 10 days prior to the record date fixed by the
Board of Directors for the net investment income dividend and/or capital gains
distribution involved. Such election shall remain in effect until the
stockholder shall notify the Plan Administrator in writing of such stockholder’s
withdrawal of the election, which notice shall be delivered to the Plan
Administrator no later than 10 days prior to the record date fixed by the Board
of Directors for the next net investment income dividend and/or capital gains
distribution by the Corporation.
          6. The Plan Administrator will set up an account for shares acquired
pursuant to the Plan for each stockholder who has not so elected to receive
dividends and distributions in cash (each a “Participant”). The Plan
Administrator may hold each Participant’s shares, together with the shares of
other Participants, in non-certificated form in the Plan Administrator’s name or
that of its nominee. Upon request by a Participant, received in writing no later
than 10 days prior to a payment date, the Plan Administrator will, instead of
crediting shares to and/or carrying shares in a Participant’s account, issue,
without charge to the Participant, a certificate registered in the Participant’s
name for the number of whole shares payable to the Participant and a check for
any fractional share.
          7. The Plan Administrator will confirm to each Participant each
acquisition made pursuant to the Plan as soon as practicable but not later than
10 business days after the date thereof. Although each Participant may from time
to time have an undivided fractional interest (computed to three decimal places)
in a share of Common Stock of the Corporation, no certificates for a fractional
share will be issued. However, dividends and distributions on fractional shares
will be credited to each Participant’s account. In the event of termination of a
Participant’s account under the Plan, the Plan Administrator will adjust for any
such undivided fractional interest in cash at the market value of the
Corporation’s shares at the time of termination.
          8. The Plan Administrator will forward to each Participant any
Corporation related proxy solicitation materials and each Corporation report or
other communication to stockholders, and will vote any shares held by it under
the Plan in accordance with the instructions set forth on proxies returned by
Participants to the Corporation.

2



--------------------------------------------------------------------------------



 



          9. In the event that the Corporation makes available to its
stockholders rights to purchase additional shares or other securities, the
shares held by the Plan Administrator for each Participant under the Plan will
be added to any other shares held by the Participant in certificated form in
calculating the number of rights to be issued to the Participant.
          10. The Plan Administrator’s service fee, if any, and expenses for
administering the Plan will be paid for by the Corporation.
          11. Each Participant may terminate his or its account under the Plan
by so notifying the Plan Administrator in writing or by telephone. Such
termination will be effective immediately if the Participant’s notice is
received by the Plan Administrator not less than 10 days prior to any dividend
or distribution record date; otherwise, such termination will be effective only
with respect to any subsequent dividend or distribution. The Plan may be
terminated by the Corporation upon notice in writing mailed to each Participant
at least 30 days prior to any record date for the payment of any dividend or
distribution by the Corporation. Upon any termination, the Plan Administrator
will cause a certificate or certificates to be issued for the full shares held
for the Participant under the Plan and a cash adjustment for any fractional
share to be delivered to the Participant without charge to the Participant. If a
Participant elects by his or its written or telephonic notice to the Plan
Administrator in advance of termination to have the Plan Administrator sell part
or all of his or its shares and remit the proceeds to the Participant, the Plan
Administrator is authorized to deduct a $15.00 transaction fee plus brokerage
commission from the proceeds.
          12. These terms and conditions may be amended or supplemented by the
Corporation at any time but, except when necessary or appropriate to comply with
applicable law or the rules or policies of the Securities and Exchange
Commission or any other regulatory authority, only by mailing to each
Participant appropriate written notice at least 30 days prior to the effective
date thereof. The amendment or supplement shall be deemed to be accepted by each
Participant unless, prior to the effective date thereof, the Plan Administrator
receives written notice of the termination of his or its account under the Plan.
Any such amendment may include an appointment by the Plan Administrator in its
place and stead of a successor agent under these terms and conditions, with full
power and authority to perform all or any of the acts to be performed by the
Plan Administrator under these terms and conditions. Upon any such appointment
of any agent for the purpose of receiving dividends and distributions, the
Corporation will be authorized to pay to such successor agent, for each
Participant’s account, all dividends and distributions payable on shares of the
Corporation held in the Participant’s name or under the Plan for retention or
application by such successor agent as provided in these terms and conditions.
          13. The Plan Administrator will at all times act in good faith and use
its best efforts within reasonable limits to ensure its full and timely
performance of all services to be performed by it under this Plan and to comply
with applicable law, but assumes no responsibility and shall not be liable for
loss or damage due to errors unless

3



--------------------------------------------------------------------------------



 



such error is caused by the Plan Administrator’s negligence, bad faith, or
willful misconduct or that of its employees or agents.
          14. These terms and conditions shall be governed by the laws of the
State of New York.
Adopted: October 22, 2010

4